Pine, J.
(dissenting). I respectfully dissent and would affirm. While I agree with the majority that the conviction is supported by legally sufficient evidence and that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), I disagree with the majority’s resolution of defendant’s contention concerning ineffective assistance of counsel. To establish ineffective assistance of counsel based on the failure to make a particular motion, “it is incumbent on defendant to demonstrate the absence of strategic or other legitimate explanations for [defense] counsel’s failure to [make such a motion]” (People v Rivera, 71 NY2d 705, 709 [1988]; see People v Benevento, 91 NY2d 708, 712 [1998]; People v Marcial, 41 AD3d 1308 [2007], lv denied 9 NY3d 878 [2007]). “Stated differently, defendant must show that the particular motion, if made, would have been successful and that defense counsel’s failure to make that motion deprived him of meaningful representation” (Marcial, 41 AD3d at 1308). Upon reviewing the record on ap*1297peal, I cannot agree with the majority that defendant met his burden of establishing the absence of any legitimate explanation for defense counsel’s failure to move to dismiss the indictment based on the alleged violation of his statutory right to a speedy trial, thus shifting the burden of proof to the People to demonstrate that such a motion would not have been successful. Rather, as we previously have held, because the record is inadequate to enable this Court to determine whether such a motion would have been successful and whether defendant was deprived of meaningful representation based on defense counsel’s failure to make that motion, the proper procedural vehicle to develop the record is a motion pursuant to CPL 440.10 (see People v Wooten, 283 AD2d 931 [2001], lv denied 96 NY2d 943 [2001]; People v Miller, 142 AD2d 970 [1988]; see also People v Oliver, 24 AD3d 1305 [2005], lv denied 6 NY3d 836 [2006]). Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.